                  Case 19-11915-BLS        Doc 112    Filed 10/01/19    Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 11

RAIT FUNDING, LLC,                                 Case No. 19-11915 (BLS)
a Delaware limited liability company, et al.,1     (Jointly Administered)

                   Debtors.


                 NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON OCTOBER 2, 2019 AT 10:00 A.M. (ET)

  I.        MATTER FILED UNDER CERTIFICATION:

            1. Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 366 of
               the Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
               Disconnecting Utility Services, (II) Deeming Utility Companies Adequately Assured
               of Future Payment, and (III) Establishing Procedures for Determining Additional
               Adequate Assurance of Payment [Docket No. 6; filed 9/2/19]

                Response Deadline: September 25, 2019 at 4:00 p.m. (ET)

                Responses Received:     None

                Related Documents

               A. Interim Order, Pursuant to Sections 105(a) and 366 of the Bankruptcy Code, (I)
                  Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Utility
                  Services, (II) Deeming Utility Companies Adequately Assured of Future Payment,
                  (III) Establishing Procedures for Determining Additional Adequate Assurance of
                  Payment, and (IV) Setting A Final Hearing Related Thereto [Docket No. 29; filed
                  9/4/19]

               B. Notice of Interim Order, Pursuant to Sections 105(a) and 366 of the Bankruptcy

       1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are as follows: RAIT Funding, LLC, a Delaware limited
liability company (9983); RAIT Financial Trust, a Maryland real estate investment trust (9819);
RAIT General, Inc., a Maryland corporation (9987); RAIT Limited, Inc., a Maryland corporation
(9773); Taberna Realty Finance Trust, a Maryland real estate investment trust (3577); RAIT JV
TRS, LLC, a Delaware limited liability company (3190); and RAIT JV TRS Sub, LLC, a
Delaware limited liability company (4870). The mailing address for all Debtors is Two Logan
Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).
       2
           Amended/Added agenda items are noted in bold.


120839326.1
                 Case 19-11915-BLS        Doc 112     Filed 10/01/19    Page 2 of 5



                 Code, (I) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
                 Utility Services, (II) Deeming Utility Companies Adequately Assured of Future
                 Payment, (III) Establishing Procedures for Determining Additional Adequate
                 Assurance of Payment, and (IV) Setting A Final Hearing Related Thereto [Docket
                 No. 34; filed 9/4/19]

              C. Certificate of No Objection [Docket No. 105; filed 9/29/19]

              Status: On September 29. 2019, the Debtors filed a certificate of no objection
              regarding this matter. Accordingly, a hearing with respect to this matter is only
              required to the extent that the Court has any questions or concerns.

 II.     CONTESTED MATTERS GOING FORWARD:

         2. Debtors’ Motion for Interim and Final Orders (I) Authorizing the Debtors to (A)
            Continue to Operate Their Cash Management System, (B) Honor Certain Prepetition
            Obligations Relate Thereto, (C) Maintain Existing Business Forms, and (D) Continue
            to Perform Intercompany Transactions, (II) Suspending the Requirements Contained
            in Section 345(b) of the Bankruptcy Code, and (III) Granting Related Relief [Docket
            No. 4; filed 9/2/19]

              Response Deadline:        September 5, 2019 at 4:00 p.m. (ET); Extended to
                                        September 27, 2019 at 4:00 p.m. (ET) for the Official
                                        Committee of Unsecured Creditors

              Responses Received:

              A. Informal Response from the Office of the United States Trustee

              B. Informal Response from the Official Committee of Unsecured Creditors

              Related Documents

              A. Interim Order (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
                 Management System, (B) Honor Certain Prepetition Obligations Relate Thereto,
                 (C) Maintain Existing Business Forms, and (D) Continue to Perform Intercompany
                 Transactions, (II) Suspending the Requirements Contained in Section 345(b) of the
                 Bankruptcy Code, and (III) Granting Related Relief [Docket No. 27; filed 9/4/19]

              B. Notice of Interim (I) Authorizing the Debtors to (A) Continue to Operate Their
                 Cash Management System, (B) Honor Certain Prepetition Obligations Relate
                 Thereto, (C) Maintain Existing Business Forms, and (D) Continue to Perform
                 Intercompany Transactions, (II) Suspending the Requirements Contained in
                 Section 345(b) of the Bankruptcy Code, and (III) Granting Related Relief [Docket
                 No. 32; filed 9/4/19]

              C. Certification of Counsel Regarding Final Order (I) Authorizing the Debtors
                 to (A) Continue to Operate Their Cash Management System, (B) Honor

                                                  2
120839326.1
                 Case 19-11915-BLS        Doc 112     Filed 10/01/19    Page 3 of 5



                 Certain Prepetition Obligations Related Thereto, (C) Maintain Existing
                 Business Forms, and (D) Continue to Perform Intercompany Transactions,
                 (II) Suspending the Requirements Contained in Sections 345(b) of the
                 Bankruptcy Code and (III) Granting Related Relief [Docket No. 110; filed
                 10/1/19]

              Status: On October 1, 2019, the Debtors filed a proposed form of final order
              under certification of counsel in connection with this matter. Accordingly, a
              hearing with respect to this matter is only required to the extent that the Court
              has any questions or concerns.

         3. Debtors’ Motion for Interim and Final Orders Authorizing Them to Pay Prepetition
            Employee Wages and Other Compensation, Benefits, Business Expenses, and Related
            Items [Docket No. 5; filed 9/2/19]

              Response Deadline:        September 5, 2019 at 4:00 p.m. (ET); Extended to
                                        September 27, 2019 at 4:00 p.m. (ET) for the Official
                                        Committee of Unsecured Creditors

              Response Received:

              A. Informal Response from the Office of the United States Trustee

              B. Informal Response from the Official Committee of Unsecured Creditors

              Related Documents

              A. Interim Order Authorizing Debtors to Pay Prepetition Employee Wages and Other
                 Compensation, Benefits, Business Expenses, and Related Items [Docket No. 28;
                 filed 9/4/19]

              B. Notice of Interim Order Authorizing Debtors to Pay Prepetition Employee Wages
                 and Other Compensation, Benefits, Business Expenses, and Related Items [Docket
                 No. 33; filed 9/4/19

              C. Certification of Counsel Regarding Final Order Authorizing Debtors to Pay
                 Prepetition Employee Wages and Other Compensation, Benefits, Business
                 Expenses, and Related Items [Docket No. 111; filed 10/1/19]

              Status: On October 1, 2019, the Debtors filed a proposed form of final order
              under certification of counsel in connection with this matter. The Debtors will
              seek entry of the proposed order after the close of evidence at on the Motion at
              the Hearing. This matter is going forward.

         4. Debtors’ Motion for Entry of an Order (I) Establishing the Bidding Procedures,
            Including Approval of a Break-Up Fee and Clear of Liens, Claims, Interests and
            Encumbrances, and (III) Granting Related Relief [Docket No. 53; filed 9/9/19


                                                  3
120839326.1
                 Case 19-11915-BLS       Doc 112     Filed 10/01/19    Page 4 of 5



              Response Deadline:       September 25, 2019 at 4:00 p.m. (ET); Extended to
                                       September 27, 2019 at 4:00 p.m. (ET) for the Official
                                       Committee of Unsecured Creditors

              Response Received:

              A. Informal Response from the Official Committee of Unsecured Creditors.

              B. REIT Administration, LLC’s Objection to Debtor’s Bidding Procedures Motion
                 [Docket No. 70; filed 9/25/19]

              C. Informal Response from the Office of the United States Trustee

              D. Debtors’ Reply to REIT Administration, LLC’s Objection to the Proposed
                 Bidding Procedures [Docket No. 108; filed 10/1/19]

              E. Official Committee of Unsecured Creditors’ Statement with Respect to the
                 Debtors’ Motion for Entry of an Order (I) Establishing the Bidding
                 Procedures, Including Approval of A Break-Up Fee and Expense
                 Reimbursement, (II) Approving Sale of Substantially All of the Debtors’
                 Assets Free and Clear of All Liens, Claims, Interests and Encumbrances, and
                 (III) Granting Related Relief [Docket No. 109; filed 10/1/19]

              Related Documents

              Status: Response A has been resolved by changes to the proposed Bidding
              Procedures and Bidding Procedures Order. The Debtors anticipate presenting a
              revised form of Bidding Procedures Order at or prior to the hearing. The
              hearing regarding this matter is going forward.




                                                 4
120839326.1
              Case 19-11915-BLS   Doc 112   Filed 10/01/19   Page 5 of 5



Dated: October 1, 2019                  DRINKER BIDDLE & REATH LLP
Wilmington, Delaware
                                        /s/ Patrick A. Jackson
                                        Patrick A. Jackson (Del. Bar No. 4976)
                                        Joseph N. Argentina, Jr. (Del. Bar No. 5453)
                                        222 Delaware Avenue, Suite 1410
                                        Wilmington, DE 19801
                                        Tel: (302) 467-4200
                                        Fax: (302) 467-4201
                                        Patrick.Jackson@dbr.com
                                        Joseph.Argentina@dbr.com

                                        -and-

                                        Michael P. Pompeo (admitted pro hac vice)
                                        Brian P. Morgan (admitted pro hac vice)
                                        1177 Avenue of the Americas, 41st Floor
                                        New York, NY 10036-2714
                                        Tel: (212) 248-3140
                                        Fax: (212) 248-3141
                                        Michael.Pompeo@dbr.com
                                        Brian.Morgan@dbr.com

                                        Proposed Counsel to the Debtors
                                        and Debtors in Possession




                                        5
120839326.1
